MEMORANDUM OF DECISION.
Defendants, Frederick and Dorothy Kerr, appeal from a judgment of the Superior Court (Knox County), entered on a directed verdict in favor of the plaintiff, John Prince, who sued for breach of contract. Defendants argue that the trial court erred in directing the verdict in favor of the plaintiff on the issue of liability, and in denying the defendants’ motions to dismiss and for directed verdict. Contrary to the defendants’ contentions, the record on appeal shows the contract was supported by sufficient consideration and the defendants provided insufficient evidence to establish the defense of impossibility of performance. See Hoyt v. Tapley, 121 Me. 239, 247-48, 116 A. 559, 562 (1922). Accordingly, the trial court’s rulings were not in error.
The entry is:
Judgment affirmed.
All concurring.